Case 16-15155-amc        Doc 57    Filed 01/07/21 Entered 01/07/21 22:10:38            Desc Main
                                   Document     Page 1 of 2



                                United States Bankruptcy Court
                                Eastern District of Pennsylvania
In re   Ronald H. Wise, Sr.                                               Case No.    16-15155-amc
                                                        Debtor(s)         Chapter     13


                                NOTICE OF MOTION
                      OF THE DEBTOR TO SELL REAL PROPERTY

       The debtor, Ronald H. Wise, Sr, has filed a MOTION OF THE DEBTOR TO SELL REAL
 PROPERTY LOCATED AT 930 EAST SEDGWICK STREET, PHILADELPHIA, PA 19150 in
 this bankruptcy case.

      1.   Your rights may be affected. You should read these papers carefully and
 discuss them with your attorney if you have one in this bankruptcy case. (If you do not
 have an attorney, you may wish to consult an attorney.)

      2.   If you do not want the court to grant the relief sought in the motion or if you
 want the court to consider your views on the motion, then on or before January 29, 2020,
 you or your attorney must file a response to the Motion. (See Instructions on next page.)

      3.    A hearing on the motion is scheduled to be held before the Honorable Judge
 Ashely M. Chan on February 3, 2021, at 11:00 AM in Courtroom #4 of the United States
 Bankruptcy Court 900 Market Street, 2nd Floor Philadelphia, PA 19107. All motions will be
 heard telephonically unless authorized by the Court. Unless the court orders otherwise, the
 hearing on this contested matter will be an evidentiary hearing.

      4.    If you do not file a response to the Motion, the court may cancel the hearing
 and enter an order granting the relief requested in the Motion.

     5.    You may contact the Bankruptcy Clerk's office at 215-408-2800 to find out
 whether the hearing has been canceled because no one filed a response.

       6.     If a copy of the motion is not enclosed, a copy of the Motion will be provided to you
 if you request a copy from the attorney whose name and address is listed on the next page of
 this Notice.
Case 16-15155-amc      Doc 57    Filed 01/07/21 Entered 01/07/21 22:10:38          Desc Main
                                 Document     Page 2 of 2



                                    Filing Instructions

     7.  If you are required to file documents electronically by Local Bankruptcy
Rule 5005-1, you must file your response electronically.

    8.    If you are not required to file electronically, you must file your response at
Robert N.C. Nix, Sr. Federal Courthouse 900 Market St, Suite 400 Philadelphia, PA 19107

      9.    If you mail your response to the bankruptcy clerk’s office for filing, you must
mail itearly enough so that it will be received on or before the date stated in Paragraph 2 on
the previous page of this Notice.

      10. On the same day that you file or mail your Response to the Motion, you must mail
or deliver a copy of the Response to the movant’s attorney:

              Daniel E. Mueller, Esq.
              Harborstone Law
              40 W. Evergreen Ave., Suite 101
              Philadelphia, PA 19118
              215-248-0989 (Voice)
              877-857-5248 (Fax)
              dem@harborstonelaw.com


       Dated: January 7, 2021

                                    Respectfully submitted,

                                    /s/ Daniel E. Mueller_
                                    Daniel E. Mueller, Esq.
                                    Harborstone Law
                                    40 W. Evergreen Ave., Ste 101
                                    Philadelphia, PA 19118
                                    215-248-0989
                                    Attorney for the Debtor
                                    dem@harborstonelaw.com
